DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests amending the title to indicate claim 5.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
branching part, beat signal generation part, conversion part, calculation part in claims 1-9;
frequency conversion part, dividing part, detection part, distance calculation part in claims 2-6;
integrating part in claims 5 and 6;
extraction part in claims 8 and 9; and
clock signal supplying part in claim 9.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,255,969. Although the claims at issue are not identical, they are not patentably distinct from each other because the structure that correspond to the claimed elements are also covered by the structure covered by the patented claims. The differences in the claims lie in the nomenclature of the claimed elements and results/intended use . The conversion part recited in claim 1 is shown to be element 150 in Figure 5. The detection part recited in claim 1 of the reference patent is shown to be element 150 in Figure 5. Both element 150 of the Application and element 150 of the reference patent appear to be identical. As such the scope covered by claim 1 fall within the scope covered by claim 1 of the reference patent. As for claim 10, drawn to a method, the steps flow from the function of the elements of claim 1.

Application
Reference Patent
1. A measurement apparatus for measuring a distance to an object to be measured, the measurement apparatus comprising:
1. A measurement apparatus comprising: 
a laser apparatus that has a laser resonator and outputs a frequency-modulated laser beam with a plurality of modes;
a laser apparatus having a laser resonator including a frequency shifter and a gain medium and outputting a frequency modulated laser beam with a plurality of modes;
a branching part that branches a portion of the frequency-modulated laser beam output by the laser apparatus as a reference light and at least some of the remaining portion of the frequency-modulated laser beam as a measurement light;
a branch that branches a part of the frequency modulated laser beam output by the laser apparatus as a reference light and at least a part of the remaining part of the frequency modulated laser beam as a measurement light;
a beat signal generation part that generates a plurality of beat signals by mixing the reference light and a reflected light that is reflected by radiating the measurement light onto an object to be measured;
a beat signal generator that generates a beat signal by mixing reflected by irradiating the measurement light to an object to be measured and the reference light; and
a conversion part that converts the plurality of beat signals into digital signals by sampling the beat signals at a frequency greater than or equal to four times a resonator frequency of the laser resonator; and

(The reference patent discloses the detector circuitry to be that shown as 160 in Figure 5 which corresponds to the conversion part 160 in Figure 5 of the Application. The reference also covers sampling frequency higher than the resonator frequency and thus already covers “greater than four times”)
detector circuitry that detects a difference between propagation distances of the reference light and the measurement light using (i) a result obtained by frequency-analyzing first sampling data generated by oversampling the beat signal at a first frequency 
a calculation part that calculates a distance from the measurement apparatus to the object to be measured on the basis of the digital signals.
detector circuitry that detects a difference between propagation distances of the reference light and the measurement light (It would be obvious to use the digital signals to calculate the distance).


2. The measurement apparatus according to claim 1, wherein
the conversion part includes a frequency conversion part that converts the digital signals into frequency information and the calculation part includes:
a dividing part that divides the frequency information converted by the frequency conversion part into frequency information corresponding to a plurality of bands having a predetermined bandwidth (although not claimed in the reference patent, the detection part 160 performs the function; col. 10, ll. 42+);
a detection part that detects a frequency position of a beat signal for each of a plurality of pieces of divided frequency information (detection part 160 detects); and
a distance calculation part that calculates the distance from the measurement apparatus to the object to be measured on the basis of the detected frequency positions of the plurality of beat signals (see S1060).

3. The measurement apparatus according to claim 2. wherein the distance calculation part respectively calculates distances from the measurement apparatus to the object to be measured corresponding to the frequency positions of the plurality of beat signals and averages a plurality of the calculated distances (although not claimed in the reference patent, the detection part 160 performs the function; col. 10, ll. 60-67). As to the averaging of a plurality of calculated distances, Official Notice is taken that measuring many times and averaging was well known. Before the effective filing date of the claimed invention, it would have been obvious to take a plurality of measurements and then average them in order to obtain a more precise measurement.

4. The measurement apparatus according to claim 2, wherein the distance calculation part converts corresponding frequency positions of the plurality of beat signals averages the converted frequency positions, and calculates a distance from the measurement apparatus to the object to be measured corresponding to the averaged frequency positions (see discussion for claim 3 above).

7. The measurement apparatus according to claim 2. wherein the dividing part sets the predetermined bandwidth to a bandwidth equal to or less than the resonator frequency (the detection part has the structure to perform the claimed function; col. 11, ll. 47-59).

8. The measurement apparatus according to claim 1 further comprising: an extraction part that extracts a signal component superimposed on the frequency-modulated laser beam output from the laser apparatus and corresponding to the resonator frequency of the laser resonator, wherein the conversion part further includes a clock signal supplying part that generates a clock signal having the frequency greater than or equal to four times the resonant frequency of the laser resonator on the basis of the signal component. (See claim 8 of the reference patent).

9. The measurement apparatus according to claim 8, wherein the clock signal supplying part includes a PLL circuit that uses a frequency of the signal component as a reference frequency and outputs a frequency signal having a frequency greater than or equal to four times the reference frequency as a clock signal. (See claim 9 of the reference patent.)

Claims 1-4 and 7-10 are directed to an invention not patentably distinct from claim 1 of commonly assigned U.S. Patent No. 11,255,969. Specifically, the claims are rejected for the same reasons discussed above in the double patenting rejection of claims 1-4 and 7-10.
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned U.S. Patent No. 11,255,969, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or b


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 11,255,969.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
The claims are rejected for the same reasons discussed above in the double patenting rejection of claims 1-4 and 7-10.

Allowable Subject Matter
Claims 5 and 6 would be allowable if rewritten to overcome the rejection(s) double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/           Primary Examiner, Art Unit 2886